EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy E. Nauman on 31 December 2020.

The application has been amended as follows:
Claims 8-16 and 46-49 have been cancelled.
Claims 29, 30, and 35 have been rejoined.

Claim 29
The lead assembly of claim 2 wherein the sheath is formed of a first flexible material that includes reinforcing components incorporated therein, the reinforcing components are flexible and axially inextendible relative to the first flexible material.

Claim 31
The lead assembly of claim 2 wherein the sheath is an elongated tube formed by joining the first and second portions together.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest: an electrically conductive lead dimensioned for receipt in an associated body passage and a sheath that facilitates extraction of the lead, wherein the sheath comprises: first portion having an inner surface interfacing with the lead surface and an outer surface facing outward, and a second portion having an inner surface abutting the outer surface of the first portion and an outer surface abutting with the inner surface of the body passage. References such as US 5,662,703 disclose rolling sheaths but does not teach using such sheaths to extract leads. References such as US 2014/0148675 disclose an anchor that is implanted over the lead, but no reasonable combination could be found to suggest replacing the anchor with a rolling sheath. References such as US 4,471,777 teach cutting a lead out with a sheath, but no reasonable combination could be found to suggest replacing the cutting sheath with a rolling sheath.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771